Appeal by defendant from a judgment of the County Court, Rockland County, rendered April 10,1975, convicting him of criminal sale of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence. Judgment affirmed. It was improper for the trial court to instruct the jury that a person mentioned during the testimony of a prosecution witness was "available” to the defense, since it implied that there was a duty on the defense to call such person as a witness. However, the error was not prejudicial or reversible (see People v Crimmins, 36 NY2d 230, 242). Hopkins, Acting P. J., Martuscello, Latham, Rabin and Hawkins, JJ., concur.